Citation Nr: 1136695	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  10-47 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Appellant's Son


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

In compliance with the United States Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), where a Veteran's claim "identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  The medical evidence of record indicates that the Veteran has been diagnosed with depression.  Although not claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above to include depression.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran contends that his psychiatric disorder is due to falling overboard in service.  He reports that when he fell overboard another sailor fell overboard at around the same time and was not recovered.

Review of the service treatment records reveals that the Veteran complained of "depression and excessive worry" in a Report of Medical History dated in May 1968.  The Veteran was noted to have family problems that were causing undue strain and depression not currently disabling.  

In a statement dated in April 2007, Dr. N.M. reported that the Veteran had complaints of depression, anxiety, daytime drowsiness, and memory difficulty.  The Veteran was noted to be scheduled for future appointments.

In a treatment note dated in January 2008 the Veteran complained of poor memory but denied feeling depressed, crying spells, suicidal ideations, homicidal ideations, and anhedonia.  The Veteran was diagnosed with dementia.

The Veteran underwent a private neuropsychological evaluation in February 2008.  The Veteran was noted to be treated with Wellbutrin for depressive features since May 2007.  He was noted to have had difficulty adjusting to his current lifestyle, to have nightmares at least twice weekly, and to obtain less pleasure in activities.  He denied any active suicidal ideation, intent or plan.  The physician noted that the test results in conjunction with the reported history of progressive cognitive decline and some compromise in management of activities of daily living are consistent with an early probable dementia process.

In a private treatment note dated in April 2008 the Veteran was noted to have no depression, sleep disturbances, hyperactivity, attention deficit, irritability, anxiety, or hallucinations.  The Veteran was diagnosed with dementia.

In July 2008 the Veteran was noted to deny auditory hallucinations, visual hallucinations, illusions, delusions, paranoia, ideas of reference, and isolation.  The Veteran was again diagnosed with dementia.

Lay statements of record from the Veteran's spouse, son, and friends, report that the Veteran related the incident of falling overboard and of the other sailor falling overboard and drowning.  

Deck logs have been obtained regarding the two ships reported by the Veteran and do not reveal any indication that the Veteran was washed overboard.

The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his psychiatric disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, as the Veteran was noted to complain of depression and excessive worry in his Report of Medical History at separation from service, has been treated with medications for depressions post service and the corroborating lay statements, and given that he has been diagnosed with atypical dementia and has reported symptoms of depression, the Board finds it necessary to afford the Veteran an examination to determine the nature, extent, and etiology of any psychiatric disorder present.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

As noted above, Dr. N.M. indicated in a treatment note dated in April 2007 that the Veteran was scheduled for future appointments.  Review of the claims file does not reveal any further records of treatment from Dr. N.M.  Accordingly, after obtaining appropriate authorization, attempts should be made to obtain all records regarding the Veteran's psychiatric treatment from Dr. N.M. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. N.M.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any psychiatric disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and the competent and credible lay statements of record relating to the Veteran's psychiatric disorder, and opine as to whether it is at least as likely as not that any psychiatric disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

3.  Thereafter, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

